United States Court of Appeals
                     For the First Circuit


No. 08-2454

                       CAROL WOJCIECHOWICZ,
 Individually and in Her Capacity as Executrix of the Estate of
Alexander Wojciechowicz and on behalf of the Conjugal Partnership
          with Decedent Alexander Wojciechowicz; ET AL.,

                     Plaintiffs, Appellants,

                               v.

                         UNITED STATES,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on September 9, 2009, is
amended as follows:

On page 16, line 18, a quotation mark (") should be inserted
before the word "fault," creating the quoted phrase, "fault or
negligence."

On page 15, footnote 9, line 2, the extra space before the word
"cognizable" should be deleted.